Citation Nr: 1331834	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  09-43 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for diabetes mellitus, type 2, to include as due to Agent Orange exposure. 

2.  Entitlement to service connection for diabetes mellitus, type 2, to include as due to Agent Orange exposure. 

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for an eye disorder, to include as secondary to diabetes mellitus, type 2.

4.  Entitlement to service connection for an eye disorder, to include as secondary to diabetes mellitus, type 2.

5.  Entitlement to a compensable rating for service-connected for degenerative joint disease of the left (major) hand status-post fracture of the left ring finger with ankylosis of the left ring finger distal interphalangeal joint with residual scar. 

REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to August 1970.  He had subsequent service in the Oklahoma Army National Guard. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In June 2013, a hearing was held before the undersigned Acting Veterans Law Judge.  A copy of the hearing transcript is associated with the claims files.    

In its analysis below, the Board will reopen the previously denied claims for service connection for diabetes mellitus, type 2, to include as due to Agent Orange and an eye disorder, to include as secondary to diabetes mellitus, type 2.  The underlying claims for service connection for diabetes mellitus, type 2, to include as due to Agent Orange exposure and an eye disorder, to include as secondary to diabetes mellitus, type 2, and the claim of entitlement to a compensable rating for degenerative joint disease of the left (major) hand status-post fracture of the left ring finger with ankylosis of the left ring finger distal interphanlangeal joint with residual scar, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In a final rating decision, dated in December 2007, the RO denied service connection for diabetes mellitus, type 2, and an eye disorder, to include as secondary to diabetes mellitus, type 2, based on a finding that neither disability was shown during service or had been attributed thereto; nor was there evidence of diabetes mellitus manifested to a compensable degree within a year of service discharge. 

2.  Some of the evidence received since the final December 2007 rating action includes evidence that bears directly and substantially upon the specific matters under consideration, is neither cumulative nor redundant, relates to an unestablished fact (i.e., evidence that the Veteran might have been exposed to herbicides while on active duty at Air Force Bases in U-Tapao, Thailand) necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims for service connection for diabetes mellitus, type 2, to include as due to Agent Orange exposure and, in turn, an eye disorder secondary thereto.


CONCLUSIONS OF LAW

1.  The December 2007 rating decision, wherein the RO denied service connection for diabetes mellitus, type 2, to include as due to Agent Orange exposure and eye problems, to include as secondary to diabetes mellitus, type 2, is final. 38 U.S.C.A. §§ 7105 (West 2002). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus, type 2, to include as due to Agent Orange exposure.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for an eye disorder, to include as secondary to diabetes mellitus, type 2.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Before addressing the merits of the new and material issues on appeal, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002). These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included. Id.  

Specific to requests to reopen a previously denied claim, the Veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The VCAA states that nothing in the Act shall be construed to require the Secretary to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108. 

The Board is granting the Veteran's petition to reopen previously denied claims for service connection for diabetes mellitus, type 2, to include as due to Agent Orange exposure and eye disorder, to include as secondary to diabetes mellitus, type 2, in the decision below, and remanding the underlying claims to the RO for additional development.  Consequently, a determination on whether the VCAA's duty to notify and assist provisions were satisfied is unnecessary at this point pending further development and the readjudication of these claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007

II. Reopening Analysis

By a December 2007 rating action, the RO denied service connection for diabetes mellitus, type 2, to include as due to Agent Orange exposure and vision problems, to include as secondary to diabetes mellitus, type 2.  In a January 2008 letter to the Veteran, the RO provided notice of this rating action and his appellate rights.  He did not appeal that decision, nor did he submit any new and material evidence within a year of the December 2007 rating decision.  See 38 C.F.R. § 3.156(b).  As such, the December 2007 rating decision is the last final denial of the claims. 

In the appealed April 2009 rating action, the RO, on its own initiative, reconsidered the claims in accordance with the United States Court of Appeals for the Federal Circuit's decision of Haas v. Peake (holding that the Veteran's physical presence on the landmass of Vietnam during service was necessary for diseases considered for presumptive service connection due to Agent Orange exposure in Vietnam).  The RO denied service connection for diabetes mellitus, type 2, to include as due to Agent Orange exposure and vision problems, to include as secondary to diabetes mellitus, type 2.  The Veteran appealed.

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered. 38 U.S.C.A. §§ 7104, 7105 (West 2002). Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim." 

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In denying the claim for service connection for diabetes mellitus and eye problems in its final and unappealed December 2007 rating action, the RO found that there was no evidence of either disability during service, nor had either one been found to be etiologically related thereto, to include as due to Agent Orange exposure (diabetes mellitus).  The RO also found that there was no evidence of diabetes mellitus manifested to a compensable degree within a year of service discharge.  The RO further concluded that because service connection for diabetes mellitus, type 2, had not been established, service connection for eye problems secondary thereto was not warranted.  

At the time of the RO's final December 2007 rating action, the evidence included the Veteran's service personnel records, to include his DD 214.  The Veteran's DD 214 shows that he served in the United States Air Force from August 1966 to August 1970.  He was assigned to the 11th Air Refueling Squadron (SAC) as an Aircraft Maintenance Specialist.  He had no record of foreign and/or sea service, and had not been awarded any medals that were indicative of service on the landmass of the Republic of Vietnam.  A performance report for the period from March 6, 1968, to November 15, 1968, reflects that the Veteran's was an Assistant Crew Chief, KC-135.  At the time of the evaluation, the Veteran was on temporary duty assignment (TDY) in Southeast Asia on Operation Young Tiger.  A performance report for the period from November 16, 1968, to May 16, 1969, reflects, in part, that the Veteran had completed one Southeast Asia TDY tour during that period.  A TDY order, dated February 20, 1970, reflects that the Veteran's unit, 11th Air Refueling Squadron, had been assigned to U-Tapao Airfield, Thailand.

In denying the claims in December 2007, the RO also relied on the Veteran's service treatment records, which were devoid of any evidence of diabetes mellitus.  These records were positive for the Veteran having defective near and distant vision that was corrected with glasses.  Also of record was a February 2009 response from the National Personnel Records Center (NPRC) reflecting that it did not have any records of the Veteran having been exposed to herbicides during his period of active military service.  Finally, VA and private treatment records, dated from July 1988 to July 2007, were of record at the time of the RO's final December 2007 rating action.  These records show that the Veteran was diagnosed with diabetes mellitus in October 2000 and age-related cataracts in January 2001.  None of these records, however, relate these diagnoses to an incident of military service, to include Agent Orange exposure.

Evidence added to the record since the time of the final December 2007 rating decision includes, but is not limited to, the Veteran's March 2013 testimony before the undersigned about his asserted presumptive herbicide exposure based upon his presence in Thailand during active military service in the United States Air Force. Other evidence added to the record since December 2007 included: (i) June 2011 Memorandum for Record regarding herbicide use in Thailand during the Vietnam era;(ii) report, entitled "Project CHECO Southeast Asia Report: Base Defense in Thailand," received by the RO in December 2010, wherein it was determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in the above-referenced; and, (iii) a Xeroxed copy of a map of the U-Tapao Airbase, wherein the Veteran outlined area where he was stationed in relation to its perimeters, received by the RO in November 2011. 

The Board finds the Veteran's March 2013 testimony before the undersigned; map of U-Tapao Airbase outlining his position in relation to its perimeter, combined with the information contained in the VA memorandum regarding herbicide use in Thailand, new and material.  The information is new in that it was not of record at the time of the RO's final December 2007 rating action.  This evidence is also material because it relates to an unestablished fact, namely it tends to show that the Veteran may have been directly exposed to herbicides while he was on TDY at U-Tapao Airbase, Thailand.  Therefore, that new evidence supports a theory of service connection secondary to herbicide exposure.  Moreover, the new evidence is presumed credible for the purpose of determining whether or not to reopen the claims.

Here, the new evidence submitted in support of the Veteran's claim for service connection for diabetes mellitus, type 2, relates to a previously unestablished fact, namely that his currently diagnosed type II diabetes mellitus could have been caused by actual in-service herbicide exposure during active military service at U-Tapao Airbase, Thailand.  Therefore, the Board finds that new evidence, when presumed credible for the purpose of determining whether it is material, is material.  Accordingly, the Veteran's claim for service connection for diabetes mellitus, type 2, to include as due to Agent Orange exposure is reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

With regards to reopening the previously denied claim for service connection for a vision disorder, and as noted previously herein, the Veteran has argued that it is secondary to his diabetes mellitus, type 2.  Thus, the Veteran maintains that his vision disorder is potentially a secondary disorder that may be service-connected under 38 C.F.R. § 3.310 (2013).  The United States Court of Appeals for Veterans Claims (Court) has recently stated that if the condition for which VA benefits are sought is not directly associated with service, but information obtained during the processing of the claim reasonably indicates that the cause of the condition is a disease or other disability that may be associated with service, "the Secretary generally must investigate whether the causal disease or disability is related to service, in order to determine whether the claimed condition is related secondarily to service."  DeLisio v. Shinseki, 25 Vet. App. 45, 54 (2011) (holding that a secondary service section claim premised on disability not service connection reasonably encompasses a claim for the causal disease or disability).  

Thus, as the claim for service connection for diabetes mellitus, type 2, to include as due to Agent Orange exposure has been reopened herein, the Board now concludes that VA's duty to assist has been triggered to also consider the claim for service connection for a vision disorder, to include as secondary to diabetes mellitus, type 2, and develop it as it deems necessary.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010); see also See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (discussing claims that are "inextricably intertwined").

In conclusion, the Board has concluded that new and material evidence has been submitted, and the claim for service connection for a vision disorder, to include as secondary to diabetes mellitus, type 2, is also reopened.


ORDER

New and material evidence having been received, the claim for service connection for diabetes mellitus, type 2, to include as due to Agent Orange exposure is reopened; the appeal is granted to this extent only. 

New and material evidence having been received, the claim for service connection for an eye disorder, to include as secondary to diabetes mellitus, type 2, to is reopened; the appeal is granted to this extent only. 


REMAND

A determination has been made that additional substantive development is necessary with respect to the claims for service connection for diabetes mellitus, type 2, to include as due to Agent Orange exposure and eye disorder, to include as secondary to diabetes mellitus, type 2.  The Board also finds that additional substantive development is necessary with respect to the increased evaluation claim on appeal.  The Board will separately discuss the reasons for remand as it relates to each disability in the paragraphs below. 

(i) Diabetes mellitus, type 2,

The Veteran seeks service connection for diabetes mellitus, type 2, to include as due to Agent Orange exposure.   The Veteran maintains that he was exposed to Agent Orange while on TDY at U-Tapao Airbase (AB), Thailand as a crew chief on a KC-135 in-flight refueler in 1968, early 1979 and 1970.  (Transcript (T.) at page (pg. 4).  The Veteran maintains that while on TDY, he was stationed in tin roof "hooches" or "transient barracks" that were close to the flight line that was located within 50 meters of the base perimeter and close to drainage ditches that were sprayed with Agent Orange two (2) to three (3) times a week.  (T. at pages (pgs.) 5-7)).  
As noted above, the Veteran's service personnel records include, but are not limited to, a February 1970 TDY order reflecting that the Veteran's unit, the 11th Air Refueling Squadron, had been deployed to U-Tapao Airfield, Thailand.   

While the Veteran's service personnel records confirm his service at U-Tapao Airfield, Thailand, his in-country service in the Republic of Vietnam (RVN) remains unverified.  (See Veteran's service personnel records and September 2006 response from the NPRC, reflecting that it was unable to verify the Veteran's service in the RVN).
VA has developed specific procedures to determine whether a veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  A copy of Memorandum for the Record: Herbicide use in Thailand during the Vietnam Era is placed in the Veteran's claims files.  This document contains input from DOD and is intended to cover general claims of exposure and a number of specific exposure claims.  If the herbicide exposure issue can be resolved based on this document, then no further development action is necessary.  If not, and sufficient information has been obtained from the veteran, an inquiry is to be sent directly to the Joint Services Records Research Center (JSRRC) following its guidelines.  If sufficient information cannot be obtained from the veteran to meet JSRRC guidelines, a formal memo for the file should be produced, documenting efforts to obtain information, which should then be forward for appropriate rating activity. 

In pertinent part, the Memorandum states:

... the DOD list indicates only that limited testing of tactical herbicides was conducted in Thailand from 2 April through 8 September 1964. 

Tactical herbicides, such as Agent Orange, were used and stored in Vietnam, not Thailand. ... There are records indicating that commercial herbicides were frequently used for vegetation control within the perimeters of air bases during the Vietnam era, but all such use required approval of both the Armed Forces Pest Control Board and the Base Civil Engineer....Base Civil Engineers were not permitted to purchase or apply tactical herbicides. There are no records of tactical herbicide spraying ... in Thailand after 1964, and... aircraft that sprayed herbicides in Vietnam were stationed in Vietnam, not in Thailand. However, there are records indicating that ... aircraft flew 17 insecticide missions in Thailand from 30 August through 16 September 1963 and from 14 -17 October 1966.  The 1966 missions involved the spraying of Malathion insecticide for the "control of malaria carrying mosquitoes."  These facts are not sufficient to establish tactical herbicide exposure for any Veteran based solely on service in Thailand. 

While the Thailand CHECO Report does not report the use of tactical herbicides on allied bases in Thailand, it does indicate sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  Therefore, if a veteran's MOS (military occupational specialty) or unit is one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides.  Security police units were known to have walked the perimeters, especially dog handlers.  However, as noted above, there are no records to show that the same tactical herbicides used in Vietnam were used in Thailand. 

If the veteran's claim is based on servicing or working on aircraft that flew bombing missions over Vietnam, please be advised that there is no presumption of "secondary exposure" based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam. Aerial spraying of tactical herbicides in Vietnam did not occur everywhere, and it is inaccurate to think that herbicides covered every aircraft and piece of equipment associated with Vietnam. Additionally, the high altitude jet aircraft stationed in Thailand generally flew far above the low and slow flying UC-123 aircraft that sprayed tactical herbicides over Vietnam.  Also, there are no studies regarding the harmful health effects for any such secondary or remote herbicide contact that may have occurred. 

If the veteran's claim is based on general herbicide use within the base, such as small-scale brush or weed clearing activity along the flight line or around living quarters, there are no records of such activity involving tactical herbicides, only the commercial herbicides that would have been approved by the Armed Forces Pest Control Board and sprayed under the control of the Base Civil Engineer.... The Compensation and Pension Service cannot provide any additional evidence beyond that described above to support the Veteran's claim. Therefore, unless the claim is inherently incredible, clearly lacks merit, or there is no reasonable possibility that further VA assistance would substantiate the claim [see 38 CFR 3.159(d)], regional offices should send a request to JSRRC for any information that this organization can provide to corroborate the Veteran's claimed exposure. 

The RO has not sent a request to JSRRC in order to conduct the research necessary to corroborate the Veteran's claimed Agent Orange exposure at U-Tapao Airbase in Thailand.  Given the evidence that the Veteran served in Thailand during the Vietnam era, the Board concludes that further development is necessary concerning whether he was exposed to herbicides in Thailand regardless of whether he served in the Republic of Vietnam as outlined in the Memorandum for the Record: Herbicide use in Thailand during the Vietnam Era. 

(ii) Vision Disorder

As the Veteran contends that his vision disorder is secondary to his diabetes mellitus, type 2, the issues are inextricably intertwined with one another.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue); cf. DeLisio v. Shinseki, 25 Vet. App. 45, 54 (2011) (holding that a secondary service section claim premised on disability not service connection reasonably encompasses a claim for the causal disease or disability).  As such, appellate action on the claim for service connection for vision disorder, to include as secondary to diabetes mellitus, type 2, at this time, would be premature and is held in abeyance until the development on the claim for service connection for diabetes mellitus, type 2, has been accomplished.

(iii) Left Ring Finger

The Veteran seeks an increased compensable evaluation for his service-connected degenerative joint disease of the left (major) hand status-post fracture of the left ring finger with ankylosis of the left ring finger distal interphanlangeal joint with residual scar.  

The RO has assigned this disability a noncompensable rating under Diagnostic Code 5227, the diagnostic code used to evaluate ankylosis of the ring or little finger.  Under that code, a maximum noncompensable evaluation will be assigned when there is unfavorable or favorable ankylosis of the major or minor ring or little finger.  See 38 C.F.R. § 4.71a, Diagnostic Code 5227.  A note to this regulatory provision requires VA to consider if "additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand."  Id.

VA last examined the Veteran to determine the current severity of this disability in February 2010.  (See February 2010 VA examination report).  At that examination, the VA examiner changed the Veteran's diagnosis from status-post fracture of the left ring finger to severe degenerative joint disease of the left hand, status-post fracture of the left ring finger with ankylosis of the left ring finger distal interphalangeal joint.  The VA examiner determined that the primary factors of the Veteran's left hand disability were a scar and limited range of motion of the distal interphalangeal joint of the left ring finger.  (See February 2010 VA examination report, pg. 6).  Since that examination, the Veteran has testified that his primary problems are with his left wrist and left thumb.  (T. at pg. 17).  He testified that he had diminished grip strength, especially in his left thumb, and that he had to use his right (minor) hand to pick-up items and fasten buttons.  Id. at pg. 18.  

The Board notes that this examination is now over three (3) years old, and as Diagnostic Code 5227 instructs consideration as to how limitation of motion of other digits and/or overall function of the hand is impacted by the service-connected degenerative joint disease of the left hand, status-post fracture of the left ring finger with ankylosis of the left ring finger distal interphalangeal joint, a more current assessment of the disability picture should be obtained.  Indeed, given that separate ratings may be in order if other digits carry a limitation of motion or limit the overall function of the left (major) hand, a new examination should be afforded which specifically address these manifestations.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

 1.  Send a request to JSRRC for information that it can provide to corroborate the Veteran's claimed exposure to Agent Orange while he was on TDY at U-Tapao, AB, Thailand from March 6, 1968, to November 15, 1968, and in February 1970. 
2.  If and only if the service connection for diabetes mellitus, type 2, is granted, should the Veteran be scheduled for an eye examination by an appropriate examiner.  The purpose of the examination, if scheduled, would be to determine whether any vision disorder was caused or permanently worsened beyond its natural progression by diabetes mellitus, type 2.  The examiner must provide opinions to the following questions as it relates to each diagnosed eye disorder: 

Whether it is as least as likely as not (i.e., 50 percent probability or greater) that the Veteran's eye disorder(s) has been caused by or permanently aggravated by the service-connected diabetes mellitus, type 2.  

If such aggravation is found to exist, the respective examiner should provide an assessment, if possible, of the baseline level of impairment of any currently present vision disorder(s) prior to aggravation, and then provide a quantification, if possible, of the level of additional impairment above and beyond this baseline level imposed by the service-connected diabetes mellitus, type 2.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A complete rationale should be given for all opinions and conclusions expressed, in a typewritten report. 
If the respective examiner cannot provide an opinion without resort to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

3.  Schedule the Veteran for a VA examination by an appropriate specialist to determine the current severity of the service-connected left (major) hand disability. The examiner should examine the left hand and note whether any limitation of motion of any digits on the left hand are at least as likely as not manifestations of the service-connected degenerative joint disease of the left hand and status-post fracture of the left ring finger with ankylosis of the left ring finger distal interphalangeal joint.  Should such limitation of motion exist, to the extent possible, it should be described in the examination report.  Additionally, the examiner should determine whether it is at least as likely as not that the service-connected degenerative joint disease of the left hand and status-post fracture of the left ring finger with ankylosis of the left ring finger distal interphalangeal joint is responsible for any impairment of overall hand function.  If such impairment exists, it should be specifically described.  

The examiner must also identify and describe any left ring finger scar, to include clinical findings as to the size of the scar, and whether it is deep or superficial, causes limited motion of the left wrist, and is unstable and/or painful.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

If the examiner cannot provide his or her respective opinion without resorting to speculation, he or she should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  After the development requested above has been completed, readjudicate the issues on appeal.  If the resolution remains less than fully favorable, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond prior to dispatch to the Board for final adjudication.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


